Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/29/2021.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
Claims 13-14, 17-18 and 20-29 are pending and are resented for examination.  Claim 19 is dependent to claim 15.  Claim 15 has been cancelled.  Therefore, claim 19 is withdrawn from consideration. 
The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 15 has been cancelled.  Therefore, claim 19 must be cancelled.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14, 17-18 and 20-29 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 13 recites “a form-locking manner” and “a force-locking manner”.  There are no definition by the applicant.  There is no inherent, single, solid, well-known definition in the art.  Applicant can be own lexicographer.  However, use of unconventional term should be explained sufficient manner. 
(2) In claim 13, subject matter is “a housing”.   Elements not a part of the housing should be intended use, and are not be given a patentability.  The housing comprising elements (heat-conducting ring, support plate, components, cooling device, lid, sensor, etc.) as recited in the claim.  Claims 13-14, 17-18 and 20-29 are the same. 
“a heat-conducting ring connected with the housing”;   Since heat-conducting ring is an element of the housing, it is vague and indefinite.  It should be pointed out to which portion/element it being connected. 
“the components arranged thereon being vibration damped and electrically insulated”;  It is vague and indefinite.  Each of the components is not vibration damped and electrically insulated.  The support plate 10 is vibration damped and electrically insulated by the inner part 5 and the press-on ring 9.  

The components are such as transistor 16, a sensor 15, etc. 
[0029] A first transistor 16, further transistors and a sensor 15 formed as a magnetic sensor known from the prior art are provided on the support plate 10.

These components should not be electrically insulated.  Rather, it should be electrically connected to the support plate 10 (circuit board. “An electronic circuit is arranged on a support plate”).  
(3) Claim 13 has been amended to recite “a cooling device arranged entirely within an interior of the housing”.  It is vague and indefinite.  Exact expression has not found in specification.  In the argument, applicant/attorney is relying on drawing.  At best, Figs. 1-2 shows that a cooling device 14 is arranged within a shield connection 12.  However, it is only one sectional drawing, i.e., not showing “entirely within”.  It does not sufficiently and clearly show “arranged entirely within”.   Refer MPEP 2125.  
Furthermore, specification does not define the shield connection 12 being a part of the housing.    
(54) claim 24 recites “the peripheral cooling device”.  It is vague and indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Peripheral cooling device has been discussed. 
(5) Applicant/attorney is arguing Bohm et al (EP 3007330 A, DE 10 2014 220 201 in IDS) with the reason that “paragraph [0019] of Bohm, "the cooling plates 13 emerge from the housing part 8 in the area of the screw-on eyes 18 and are adapted to the shape of the screw-on eyes 18 and form a contact surface for a heat sink".   
Examiner notes that “housing component 8” is not necessary be the same meaning and structure as the “housing” claimed by the applicant.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.   
 
Claims 13-14, 17-18 and 20-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 13 recites “a cooling device arranged entirely within an interior of the housing”.   Exact expression has not found in specification.  In the argument, applicant/attorney is relying on drawing.  At best, Figs. 1-2 shows a cooling device 14 is arranged inside a shield connection 12.  It does not sufficiently and clearly show “arranged entirely within”.   Refer MPEP 2125.  
Furthermore, specification does not define the shield connection 12 being a part of the housing.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14, 17-18 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al (US 20160099623 A1, US publication of EP 3007330 A, DE 10 2014 220 201 in IDS) in view of Takagi et al (US 6081056 A).   
As for claim 13, Bohm discloses a housing (entire housing structure as in Figs. 3-5, including housing component 8, cover 14, mounting boss 18, electronic housing section, motor housing 22) for an electric machine, comprising: 
a heat-conducting ring (36, Fig. 1, 4, 6) [0032] connected with the housing (at least by itself, see 112 rejection); 
a support plate (6) having components (see Fig. 1) arranged on the support plate, the support plate and the components arranged thereon being vibration damped and electrically insulated (“elastic means”, “insulated”) [0006, 0031, etc., refer 112 (II) rejection above for interpretation]; 

a press-on ring (17) arranged on a lid (14) of the housing (through 12); 
wherein an inner part (12) is connected in a form-locking manner (interpreted “form shaped”) with the housing lid (14); and 
wherein the inner part and the press-on ring are connected in a force-locking manner (interpreted “force acting”) with the support plate.  
Bohm failed to disclose the inner part and the press-on ring comprise elastic elements.  
Takagi discloses a press-on ring (30) arranged on a lid (5) of the housing; an inner part (29), wherein the inner part and the press-on ring (30) comprise elastic elements (note that resin is an elastic material).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the features in the teachings for improved heat radiation.  

As for claim 14, Bohm as combined discloses the housing as claimed in claim 13, wherein the cooling device (13) has an annular configuration (by the hole for 36). 
As for claims 17-18, Bohm as combined discloses the housing as claimed in claims 13-14, wherein the support plate (6) is mounted on the heat-conducting ring (36).
As for claim 20, Bohm as combined discloses the housing as claimed in claim 13, wherein at least one electrically insulating and vibration-damping elastic element (17) is connected in a force-locking manner (pressed) with the support plate (6) [0031].    

As for claim 22, Bohm as combined discloses the housing as claimed in claim 20, wherein the press-on ring arranged on a lid (14) of the housing which presses the support plate (6) onto the heat-conducting ring (as comprising elastic material).    
As for claim 23, Bohm as combined discloses the housing as claimed in claim 21, wherein the press-on ring is obvious being simultaneously as a spring (as comprising elastic element 17) and as a seal (as surrounding). 
As for claim 24, Bohm as combined discloses the housing as claimed in claim 13, further comprising: a sensor (25) [0029] arranged on the support plate (6) within the peripheral cooling device.   Regards “the peripheral cooling device”, it is interpreted, for purpose of examiner, that inner or outer periphery of cooling device(s).  In this interpretation, the sensor (25) is located within inner periphery of cooling device(s).  
As for claim 25, Bohm as combined discloses the housing as claimed in claim 24, wherein Takagi further discloses the sensor comprises a rotation sensor (71, Figs. 1, 5, 16; C.12, L.20).   
As for claim 26, Bohm as combined discloses the housing as claimed in claim 13, further comprising: an insulating body (8) disposed between the support plate (6) and the electric machine (Fig. 1). 

As for claim 28, Bohm as combined discloses the housing as claimed in claim 27, further comprising: a magnet (24) arranged on an end face of the shaft and cooperating with the sensor (25) via a magnetic field passing through the insulating body (8).
As for claim 29, Bohm as combined discloses the housing as claimed in claim 13, wherein the support plate (6, of Bohm) is clamped between (viewed radially in Fig. 1) the press-on ring (17, of Bohm) and the heat-conducting ring (36, of Bohm). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/           Primary Examiner, Art Unit 2834